



Exhibit 10.3


February 27, 2019




ADES International Holding Ltd.
Unit 517, Floor 5, Index Tower
DIFC, UAE, Dubai - PO Box: 507118
Attention: Dr. Mohamed Farouk
Morcos William




Reference is made to that certain (i) Sale and Purchase Agreement, dated as of
July 11, 2018, by and between Weatherford Worldwide Holdings GmbH, a Swiss
company with limited liability (“Seller”), and ADES International Holding Ltd.,
a Dubai International Financial Centre entity (“Purchaser”), pertaining to the
purchase by Purchaser of certain land drilling rig assets and operations of
Seller and its Affiliates in the Republic of Algeria and State of Kuwait, as
amended by that certain side letter with respect to the Initial Closing of the
Kuwait Assets, dated October 31, 2018 (the “Kuwait Side Letter”), (as may be
further amended, supplemented or modified from time to time, the “AK Purchase
Agreement”), (ii) Sale and Purchase Agreement, dated as of July 11, 2018, by and
between Seller and Purchaser pertaining to the purchase by Purchaser of certain
land drilling rig assets and operations of Seller and its Affiliates in the
Kingdom of Saudi Arabia, as amended by that certain side letter, dated November
30, 2018 (the “KSA Side Letter”), (as may be further amended, supplemented or
modified from time to time, the “KSA Purchase Agreement” and collectively with
the AK Purchase Agreement, the “Purchase Agreement”) and (iii) Bridging
Agreement, by and between Purchaser and Seller, dated as of July 11, 2018.
Capitalized terms used but not defined in this Agreement shall have the meanings
set forth in the Purchase Agreement.


In consideration of the mutual agreements, provisions and covenants contained in
this letter agreement and the Purchase Agreement, pursuant to Sections 11.2 and
11.3 of the Purchase Agreement, Seller and Purchaser hereby agree as follows:


1.
Subsequent Closing Payments; Release.



(a)
At the Subsequent Closing, Purchaser shall pay to Seller an amount equal to
$40,000,000 for the Algeria Assets to be sold at the Subsequent Closing, as
further set forth in paragraph 2 below. At or immediately following the
Subsequent Closing, Seller shall pay to Purchaser an amount equal to the
Settlement Amount set forth in Schedule I to this letter agreement in full
without any deduction, withholding or set off of any nature whatsoever.



(b)
The Parties each acknowledge and agree that the payments, offsets and
reimbursements described in Schedule I are and intended to fully and finally
resolve all matters described in Schedule I (except as otherwise set forth
therein). Accordingly, upon payment by Seller to Purchaser of the amount set
forth in paragraph 1(a) above and Schedule I, Purchaser and Seller, each on
behalf of itself and its respective stockholders and Affiliates, hereby
irrevocably and forever releases, acquits and discharges the other Party and
their respective stockholders and Affiliates of and from any and all claims,
counterclaims, actions, causes or rights of action, suits, Liabilities, Losses,
assertions, allegations, contentions, controversies and demands of any kind or
nature whatsoever, whether at law or in equity, that either Purchaser or Seller
or their respective stockholders or Affiliates now have, ever had or may have
had, whether directly or in a representative or any other capacity, for, upon or
by reason of any act, omission or other matter, cause or thing, in each case to
the extent arising from the matters described in Schedule I (except as otherwise
set forth therein). The foregoing includes an express, informed, knowing and
voluntary waiver and relinquishment to the fullest extent permitted by
applicable Law. The



1

--------------------------------------------------------------------------------






Parties further expressly waive and relinquish any and all rights they may have
under any state or federal statute, rule or common law principle, in law or
equity, relating to limitations on general releases.


2.
Rigs; Algeria Purchased Assets. The Parties agree that at the Subsequent
Closing, the Algeria Assets will be purchased and sold pursuant to Sections 2.1
and 2.2 of the AK Purchase Agreement, except as follows:



(a)
Rigs numbered 814 and 815 and the related equipment and inventories, each as
more fully described in Section 1.1(b)(i) of the Seller Disclosure Schedule
(individually, each such Rig a “Delayed Algeria Rig” and collectively, the
“Delayed Algeria Rigs”), shall not be transferred at the Subsequent Closing. The
Parties agree that Seller shall move the Delayed Algeria Rigs and related
equipment and inventory set forth in Schedule II from their current location to
the FENNEC bonded yard, Hassi Messaoud (the “Bonded Area”), such process to be
commenced by Seller as promptly as practicable following the Subsequent Closing.
Seller shall use commercially reasonable best efforts to complete the transfer
process as promptly as practicable. The transfer of each Delayed Algeria Rig and
related equipment and inventory shall occur promptly following the time at which
the relevant Delayed Algeria Rig arrives at the Bonded Area (and evidence
reasonably satisfactory to Purchaser has been provided to Purchaser) (the date
each such transfer occurs being the “Delayed Algeria Rig Transfer Date”). For
purposes of the foregoing, the Parties further agree that (a) Seller shall (as a
condition of Purchaser’s obligation to proceed with the purchase of the relevant
Delayed Algeria Rig on the relevant Delayed Algeria Rig Transfer Date) be
responsible for maintaining all customs consents required to transfer such
Delayed Algeria Rig in the Bonded Area (but to the extent only that any such
customs consent is required under applicable Law, as reasonably determined by
Seller’s legal counsel, and not otherwise), (b) risk in the Delayed Algeria Rigs
shall remain with Seller and the relevant Selling Entity until the relevant
Delayed Algeria Rig Transfer Date, (c) the transfer to each Delayed Algeria Rig
shall be documented pursuant to a stand-alone Asset Transfer Agreement (each a
“Delayed Algeria Rig Asset Transfer Agreement”), (d) Seller shall comply with
Section 2.12 of the AK Purchase Agreement until the relevant Delayed Algeria Rig
Transfer Date and (e) notwithstanding the delayed transfer of the Delayed
Algeria Rigs, for purposes of the AK Purchase Agreement, the Subsequent Closing
shall be deemed to have occurred on the date on which the purchase and sale of
the other Algeria Assets has been consummated. For purposes of (b) above, the
Parties agree that Sections 6.1(f) through (h) of the AK Purchase Agreement
shall not apply, however in the event any Delayed Algeria Rig becomes inoperable
or is destroyed prior to the relevant Delayed Algeria Rig Transfer Date, then
the applicable Delayed Algeria Rig shall be deemed an “Excluded Rig” for
purposes hereof and Purchaser shall not be required to proceed with the purchase
of such Delayed Algeria Rig and shall be entitled to the immediate release from
escrow and return of the Remaining Deposit (as defined below) in respect of such
Delayed Algeria Rig.



(b)
In furtherance of its obligations to move the Delayed Rigs as set forth in
paragraph 2(a) above, Seller shall pay, when due, all costs actually incurred by
Purchaser relating to the transport of the Delayed Algeria Rigs to the Bonded
Area. Conversely, Purchaser shall pay all costs related to the storage of the
Delayed Algeria Rigs in the Bonded Area to the extent for each Rig these relate
to a period after the relevant Delayed Algeria Rig Transfer Date for such Rig.



(c)
For purposes of paragraph 1(a) and paragraph 2(a) above, the Parties agree that
at the Subsequent Closing, the Algeria Cash Consideration shall be reduced by an
amount equal to $20,000,000, which such amount shall instead be paid on each
Delayed Algeria Rig Transfer Date (in an amount equal to $10,000,000 per Delayed
Algeria Rig). In addition, the amount of the Deposit to be credited against the
Purchase Price for the Algeria Assets at the Subsequent Closing shall be reduced
by $6,000,000, with the remaining $3,000,000 (the “Remaining Deposit”), being
held in escrow until the relevant Delayed Algeria Rig Transfer Date (when it
shall be reduced in an amount equal to $1,500,000 per Delayed Algeria Rig).



2

--------------------------------------------------------------------------------









(d)
On each Delayed Algeria Rig Transfer Date (i) Seller shall deliver or cause to
be delivered to Purchaser (A) the Delayed Algeria Rig Asset Transfer Agreement
executed by the Selling Entity, (B) a certificate dated as of the Delayed
Algeria Rig Transfer Date confirming the incumbency of each officer of the
Selling Entity executing the Delayed Algeria Rig Asset Transfer Agreement, and
(C) a release of any Encumbrance over such Delayed Algeria Rig and (ii)
Purchaser shall deliver or cause to be delivered to Seller (x) a release of the
amount of the Remaining Deposit to be released in respect of such Delayed
Algeria Rig plus the balance of the amount due in respect of the applicable
Delayed Algeria Rig under paragraph 2(b) above, (y) the Delayed Algeria Rig
Asset Transfer Agreement executed by the Designated Affiliate and (z) a
certificate dated as of the Delayed Algeria Rig Transfer Date confirming the
incumbency of each officer of the Designated Affiliate executing the Delayed
Algeria Rig Asset Transfer Agreement.



(e)
In respect of the Delayed Algeria Rigs, for the avoidance of doubt (i)
Liabilities will only be Assumed Liabilities to the extent they relate to a
period on or after the relevant Delayed Algeria Rig Transfer Date, (ii) Retained
Taxes shall include any Taxes on or with respect to the relevant Delayed Algeria
Rig for any period prior to the relevant Delayed Algeria Rig Transfer Dates and
(iii) Article 9 of the AK Purchase Agreement shall apply on the basis that
Seller shall be responsible for all Tax Returns and Taxes on the Delayed Algeria
Rigs up to the relevant Delayed Algeria Rig Transfer Dates.



(f)
On the applicable Delayed Algeria Rig Transfer Date, solely with respect to the
Delayed Algeria Rigs and the applicable Selling Entity, Seller repeats the
representations and warranties set forth in Sections 3.2, 3.3, 3.8(a), 3.8(b),
and 3.23 of the AK Purchase Agreement. On the applicable Delayed Rig Transfer
Date, Seller represents and warrants that the applicable Delayed Algeria Rig,
when reassembled by Purchaser using the equipment and inventory included in the
Algeria Assets, and using reasonable and customary methods for such re-assembly,
including normal mobilization requirements for a rig which has been stored
unassembled for as long as such Delayed Algeria Rig, such Delayed Algeria Rig
will be in good working order.



(g)
Once it occurs (and except as provided for in this letter agreement) the
transfer of the Delayed Algeria Rigs shall have taken place as part of the
Subsequent Closing and Section 8.1 of the AK Purchase Agreement shall apply to
the representations, warranties and covenants made by Seller under this letter
agreement and the relevant Selling Entity under the Delayed Algeria Rig Asset
Transfer Agreements (as if they had been made at the Subsequent Closing) save
that any time limit that applies in respect of the Delayed Algeria Rigs for the
purposes of Section 8.4 of the AK Purchase Agreement shall be calculated by
reference to the Delayed Algeria Rig Transfer Date for that Delayed Algeria Rig
rather than the Subsequent Closing Date.



(h)
In the event that the transfer of the Delayed Algeria Rigs as provided for in
this paragraph 2 cannot be accomplished by the Subsequent End Date, then such
date shall automatically be extended, without any further action on behalf of
the Parties, to May 30, 2019, which shall thereafter be the Subsequent End Date
for purposes of the AK Purchase Agreement. If any Delayed Algeria Rig has not
been transferred by the Subsequent End Date, as extended pursuant to this
paragraph 2(h), then Purchaser (but not Seller either under this paragraph or
under Section 7.1(i) of the AK Purchase Agreement) shall be entitled to
terminate the AK Purchase Agreement in respect of such Delayed Algeria Rig
pursuant to Section 7.1(i) of the AK Purchase Agreement, in which case it shall
not be required to proceed with the purchase of such Delayed Algeria Rig and
shall be entitled to the immediate release from escrow and return of the
Remaining Deposit (as defined below) in respect of such Delayed Algeria Rig.



3

--------------------------------------------------------------------------------









(i)
For purposes of Section 1.1(b) of the AK Purchase Agreement, the Parties
acknowledge and agree that the Purchased Assets shall include the equipment
listed in Section 1.1(b)(i) of the second supplement to the Seller Disclosure
Schedule, delivered to Purchaser and dated as of the date hereof, with the
exception of the assets identified under the tab “Missing Assets”, which shall
not be Purchased Assets, but will be excluded from the Subsequent Closing
(“Excluded Assets”); it being further acknowledged and agreed that the equipment
identified under the tab “Extra Assets” would be transferred and sold to
Purchaser at the Subsequent Closing at no additional cost in replacement of the
Excluded Assets. In furtherance of the foregoing, Purchaser hereby
unconditionally and irrevocably waives any and all claims, actions, causes of
action, demands, rights, benefits, claims for indemnification or otherwise it
may have against Seller or its Affiliates with respect or otherwise relating to
the Excluded Assets.



3.
Algeria Purchase Orders. With respect to the AK Purchase Agreement, Seller has
advised Purchaser of outstanding purchase orders in the approximate amount of
$1,806,658.70. Liability for payments on the balance of outstanding purchase
orders such approximate amount will be determined in accordance with this
paragraph 3. At the Subsequent Closing, Purchaser agrees to assume all payment
obligations arising from such purchase orders that become due after the
Subsequent Closing Date, and for which goods have not been delivered (or
services rendered) as of the Subsequent Closing Date which payment obligations
have an estimated aggregate amount of $1,092,255.01 (with all other payments and
liabilities in respect of such purchase orders remaining the responsibility of
Seller and its Affiliates) (the “Category A Purchase Orders”). Accordingly, it
is anticipated the approximate amount of purchase orders which are not Category
A Purchase Orders will be $714,403.69 (“Category B Purchase Orders”). During the
three Business Days period following the Subsequent Closing, Purchaser and
Seller will form a committee to review and examine the actual date of on-ground
delivery of goods or the date on which services were actually rendered for
purposes of determining whether or not, with respect to the Category A Purchase
Orders, goods were delivered (or services rendered) prior to the Subsequent
Closing Date. It is further agreed that with respect to Category B Purchase
Orders, Purchaser shall notify Seller within five Business Days following the
Subsequent Closing as to which such Category B Purchase Orders Purchaser (in its
discretion) wishes to continue, in which case Purchaser shall be liable for all
payment obligations that become due after the Subsequent Closing Date arising
from those Category B Purchase Orders for which goods have not been delivered
(or services rendered) as of the Subsequent Closing Date which Purchaser has
elected to continue as aforesaid (with all other payments and liabilities in
respect of the Category B Purchase Orders remaining the responsibility of Seller
and its Affiliates). For purposes of such determination, the Parties agree to
use such customary documents as are readily available, including delivery
manifests, yard or rig manifests, service work approvals, and service delivery
sheets (and the date of delivery on Seller’s internal purchase order system
shall be disregarded). Purchaser agrees that Seller may immediately cancel any
Category B Purchase Orders (or any purchase orders that are finally determined
not to be Category A Purchase Orders following the review and examination
described above) under which Purchaser does not assume a payment obligation
under this paragraph 3, without Liability to Purchaser (although such
cancellation shall be in respect of the future performance of the purchase
orders only). Following the Subsequent Closing, the Parties agree to attach to
this letter agreement a schedule of respective payments for Category A Purchase
Orders and all Category B Purchase Orders as finally determined in accordance
with this paragraph 3. For the avoidance of doubt, (I) any payments owed by a
Party pursuant to this paragraph 3 shall by made by the relevant Party directly
to the vendor and/or supplier set forth in the applicable purchase order and
(II) any equipment, inventory or other asset delivered pursuant to a Category A
Purchase Order or Category B Purchase Order shall be deemed a “Purchased Asset.”
To the extent permitted by the terms of the applicable purchase order and upon
Purchaser’s written request, Seller and its Affiliates will assign to Purchaser
or its Designated Affiliates supplier warranties regarding the goods and
services delivered/rendered under the Category A Purchase Orders and the
Category B Purchase Orders. Purchaser shall indemnify the Seller Indemnified
Parties in accordance with Article 8 of the AK Purchase Agreement for all Losses
incurred by a Seller Indemnified Party arising from the non-payment by Purchaser
of any amounts due under the Category A Purchase Orders and Category B Purchase
Orders for which it has assumed a payment obligation under this paragraph 3.
Seller shall indemnify the Purchaser Indemnified Parties in accordance with
Article 8 of the AK Purchase Agreement for all Losses incurred by a Purchaser
Indemnified Party arising from the non-payment by Seller of any amounts due
under the Category A Purchase Orders and Category B Purchase Orders for which it
has retained a payment obligation under this paragraph 3.











4

--------------------------------------------------------------------------------





4.
Customs.



(a)
The Parties acknowledge and agree that, for purposes of the consent of the
Regional Customs Director described in Section 6.1(c) of the Seller Disclosure
Schedule, the Regional Customs Director has indicated, in a letter dated
December 23, 2018 (“Customs Letter”), that a global authorization of assignment
will be issued upon (i) the identification and location information of the
purchaser, (ii) delivery of the documents numbered 1 to 5 in the Customs Letter
and (iii) settlement of any possible litigation (collectively, the
“Conditions”).



(b)
As a covenant under the AK Purchase Agreement, Seller undertakes to procure the
satisfaction of the Conditions promptly following the Subsequent Closing, and
will indemnify the Purchaser Indemnified Parties, as a breach of a covenant
under Section 8.1(b) of the AK Purchase Agreement, for any Losses incurred by
the Purchaser Indemnified Parties in relation to a failure by Seller to procure
the satisfaction of the Conditions or delay in satisfying those Conditions;
provided, that the Parties agree that Seller shall not be considered in breach
of the foregoing covenant within the 90 day period after the Subsequent Closing
if during such period Seller has used commercially reasonable best efforts to
procure the satisfaction of the Conditions.



(c)
Notwithstanding anything in this paragraph 4 to the contrary, Purchaser hereby
waives any requirement or condition that Rigs 814 and 815 be under the temporary
importation regime at the applicable Delayed Algeria Rig Transfer Date.



5.
Credit and Performance Support Obligations.



(a)
In accordance with the KSA Side Letter, Section 5.11 of the AK Purchase
Agreement is hereby further amended and restated, and supersedes the amendment
and restatement agreed by the Parties in the Kuwait Side Letter, as follows:

“Purchaser shall use its commercially reasonable best efforts to cause Seller
and the Selling Entities (as applicable) and their respective Affiliates to be
absolutely and unconditionally relieved on or prior to the relevant Closing of
all Liabilities arising out of the letters of credit, performance bonds, custom
bonds, corporate guarantees and other similar items issued and outstanding in
connection with the Business and Purchased Assets to which that Closing relates
as listed in Section 5.11 of the Seller Disclosure Schedule (together the
“Seller Guarantees”), and Purchaser shall, in accordance with the procedures set
forth in Article 8, indemnify Seller, the Selling Entities and their respective
Affiliates against any Losses arising from the Seller Guarantees to the extent
such Losses are the result of the act or omission of Purchaser or its Designated
Affiliates after the relevant Closing to which such Seller Guarantees relate.
Purchaser agrees to continue to use its commercially reasonable best efforts
after the relevant Closing to which such Seller Guarantees relate to relieve
Seller and the Selling Entities and their respective Affiliates of all such
Seller Guarantees to which the Closing relates; provided that Purchaser shall
not be obligated to assume any Liability for the acts or omissions of Seller or
the Selling Entities or their respective Affiliates (including for purposes of
this Section 5.11 the Joint Venture) or any Liabilities that relate to the
period prior to Closing. As a covenant under this Agreement, Seller shall cause
all of the Seller Guarantees to be maintained in full force and effect as
follows: (i) for Algeria, for a period of up to 90 days following the applicable
Closing for that jurisdiction; provided that if the aggregate amount of Seller
Guarantees at the Closing for Algeria exceeds the Relevant Amount, then Seller
shall cause to be maintained such Seller Guarantees in excess of the Relevant
Amount in Algeria for a period of up to 180 days following the applicable
Closing (but only with respect to such excess) and (ii) for Kuwait, for a period
of up to 180 days following the applicable Closing for that jurisdiction. For
purposes of this Section 5.11, “Relevant Amount” means $8,863,570 in Algeria.
The other terms upon which the Seller Guarantees will be maintained are set
forth in the Transition Services Agreement and the Seller hereby agrees to
maintain the Seller Guarantees for the periods referred to in the Transition
Services Agreement. Seller shall update Section 5.11 of the Seller Disclosure
Schedule to remove any Seller Guarantees that are no longer required, but shall
only be entitled to add new Seller Guarantees to Section 5.11 of the Seller
Disclosure Schedule where such new Seller Guarantees are required to be
maintained pursuant to Drilling Contracts that have been entered into after the
Effective Date, or which have been required for the importation of assets that
are included within the Purchased Assets that are to be sold to Purchaser.”




5

--------------------------------------------------------------------------------





(b)
For the avoidance of doubt, Seller confirms that in the updated list of Seller
Guarantees provided on the date hereof with the updated Section 5.11 of the
Seller Disclosure Schedule, the only guarantees listed in relation to Rigs 814
and 815 are customs guarantees, except the performance guarantee issued to
Sonatrach for the purpose of the drilling contract covering Rigs 810, 814 and
815 (the “Sonatrach Multiple Guarantee”). It is also agreed that (i) Purchaser
shall also be entitled to check the updated list after the Subsequent Closing to
identify Seller Guarantees that are no longer required or which do not relate to
Purchased Assets, in which case notwithstanding the terms of Section 5.11 of the
AK Purchase Agreement such Seller Guarantees shall be removed from the list and
shall not at any stage be considered to be Seller Guarantees, so that Purchaser
shall have no Liabilities in respect of the same whether under the AK Purchase
Agreement or the Transition Services Agreement, (ii) subject to paragraph (iii)
below, Purchaser shall have no Liabilities in respect of any Seller Guarantees
that continue to be required in relation to Rigs 814 and 815 (or any obligation
to make any payment pursuant to the Transition Services Agreement in respect of
the maintenance of the same pursuant) in respect of any period prior to the
Delayed Algerian Rig Transfer for such Rig, and (iii) paragraph (ii) shall not
apply in respect of the Sonatrach Multiple Guarantee.



(c)
The Parties agree that Exhibit A of the Transition Service Agreement shall be
updated to reflect the amendment and restatement of Section 5.11 of the AK
Purchase Agreement as set forth in paragraph 5(a) above.



6.
Novation Agreements.



(a)
For the avoidance of doubt, the Parties confirm that for purposes of the AK
Purchase Agreement and KSA Purchase Agreement, (i) all Liabilities under any
Drilling Contract subject of a Novation Agreement, or under any Novation
Agreement, that arise from and after the relevant Closing (and to the extent
relating to a period on or after such Closing) will be “Assumed Liabilities”,
and all such Liabilities that arise or relate to a period prior to Closing will
be “Excluded Liabilities” and (ii) with respect to the definition of “Assumed
Liabilities” in Section 1.1 of the AK Purchase Agreement and KSA Purchase
Agreement, “Liabilities” assumed by Purchaser under the Novation Agreements
refers only to Liabilities under the Novation Agreements that arise from and
after the relevant Closing (and to the extent relating to a period on or after
such Closing).



(b)
Purchaser acknowledges and confirms that Rig 802 is in the process of being
demobilized from the last well under the existing Drilling Contract. Seller on
behalf of itself and its Affiliates hereby waives any entitlement to share in or
receive all or any part of the demobilisation fee payable under the Drilling
Contract for Rig 802 (with Repsol Exploration Argelia S.A.) and agrees that the
full amount of that demobilization fee shall be retained by Purchaser or its
Designated Affiliate. To the extent that Seller or any of its Affiliates
receives any part of such demobilisation fee, Seller shall procure that such
payment is promptly paid over to Purchaser or its Designated Affiliate.
Notwithstanding the preceding, Purchaser shall be responsible for, and shall pay
Seller any costs reasonably incurred by Seller in connection with the
demobilization and transport of Rig 802 from its current location as part of the
demobilization of Rig 802, notwithstanding that such demobilization costs may
have been incurred prior to the Subsequent Closing.



(c)
The Parties acknowledge that pursuant to the Novation Agreement in respect of
Rig 810 (with Sonatrach), Weatherford Holdings BVI Limited (“WHBL”) has agreed
to guarantee the performance by Purchaser’s Designated Affiliate under the
related Drilling Contract. It is therefore agreed that, for the duration of the
Drilling Contract (and any extensions or other amendments thereto) (i) where
WHBL is or becomes subject to any Liability arising from and after the
Subsequent Closing (and to the extent relating to a period on or after
Subsequent Closing) with respect to such guarantee, such Liabilities will be
“Assumed Liabilities” for the purposes of the AK Purchase Agreement for which
indemnification shall be available to Seller in accordance with Article 8
thereof and (ii) where WHBL is or becomes subject to any Liability arising
before the Subsequent Closing (or relating to a period prior to the Subsequent
Closing) with respect to such guarantee, such Liabilities will be “Excluded
Liabilities” for the purposes of the AK Purchase Agreement for which
indemnification shall be available to Purchaser in accordance with Article 8
thereof. Purchaser agrees, and shall cause its Designated Affiliate to perform
the services under the Novation Agreement in respect of Rig 810 and related
Drilling Contract in accordance with, and subject to the terms



6

--------------------------------------------------------------------------------





thereof. Seller agrees that any claim by it under paragraph (i) above shall be a
“Third Party Claim” to which Section 8.3 of the AK Purchase Agreement shall
apply.


(d)
In the event that the Drilling Contract for Rig 810 (with Sonatrach) is
terminated prior to December 31, 2019, Seller shall pay to Purchaser an amount
equal to thirty three and one third percent (33 and 1/3 %) of all amounts
(including daily rate and other payments) that would have been payable by
Sonatrach under such Drilling Contract had it not been terminated. Any payments
owed shall be made in full without any deduction, withholding or set off of any
nature whatsoever on or before the last Business Day of each month with respect
to amounts owed for such month, with a final payment to be made on December 31,
2019. Notwithstanding the preceding, no amounts shall be owed by Seller to
Purchaser if the Drilling Contract for Rig 810 is terminated by Sonatrach prior
to December 31, 2019 as a result of, or due to a breach of such Drilling
Contract by Purchaser or its Designated Affiliate.



(e)
Seller acknowledges that the Novation Agreements in respect of Rig 801 and 828
provide that payments prior to the effective date of such Novation Agreements
shall be payable to WHBL. However, to the extent WHBL receives any sums due
under the relevant Drilling Contracts in respect of any period after Closing
Seller shall procure that such amount is immediately paid to Purchaser or as it
shall direct in full without any deduction, withholding or set off of any nature
whatsoever.



(f)
The Parties acknowledge that the Novation Agreement in respect of Rig 810 (with
Sonatrach) (the “Rig 810 Novation Agreement”) has been submitted to Sonatrach
for signature but has not yet been signed by Sonatrach and when it is signed it
may have an effective date which is later than the Subsequent Closing Date. The
Parties agree that notwithstanding any such later effective date for such Rig
810 Novation Agreement, as between the Parties paragraph 6(a) of this letter
agreement shall apply from the Subsequent Closing Date in relation to
Liabilities under the Drilling Contract in respect of Rig 810 and that from such
Subsequent Closing Date all rights and benefits under the Drilling Contract in
respect of Rig 810 shall belong to and be passed to the Purchaser’s Designated
Affiliate. Unless and until the Rig 810 Novation Agreement is signed by
Sonatrach, Seller shall procure that WBHL shall continue its corporate existence
and shall hold such Rig 810 Drilling Contract and any monies, goods or other
benefits received thereunder as trustee for Purchaser and its Designated
Affiliate in title absolutely. Purchaser’s Designated Affiliate shall (if such
sub-contracting is permissible and lawful under the Rig 810 Drilling Contract),
as sub-contractor, perform all the obligations under such Rig 810 Drilling
Contract and, where sub-contracting is not permissible, Purchaser’s Designated
Affiliate shall perform such obligations as agent, or otherwise enter into such
arrangements with Seller or its Affiliates, on commercially reasonable terms,
under which Seller or its Affiliates would perform such obligations. Unless and
until any such Rig 810 Drilling Contract is novated, Seller shall give all such
assistance as Purchaser may reasonably require to enable Purchaser’s Designated
Affiliate to enforce its rights under such Rig 810 Drilling Contract and
(without limitation) shall provide access to all relevant books, documents and
other information in relation to such Rig 810 Drilling Contract as Purchaser may
reasonably require from time to time.



7.
Backlog. As an accommodation by Seller to Purchaser, Seller has agreed to cover,
for thirty days, the discount granted to OC Sonatrach - First Calgary Petroleums
LP - Algeria. The Parties agree that this discount will not be considered when
calculating the Backlog for the Subsequent Closing.



8.
Employees. The Parties agree that the list of Transferring Employees referred to
in Section 10.1(c) of the Purchaser Disclosure Schedule shall be replaced with
the list attached as Schedule III to this letter agreement.



9.
Transition Services Agreement; Service Fee Free Period. The Parties agree that
notwithstanding that the Additional Conditions referred to in Section 2.1 of the
Transition Services Agreement have not been satisfied the Service Fee Free
Period under the Transaction Services Agreement in respect of (i) KSA will
expire on February 28, 2019, and (ii) Algeria will expire 45 days after the
Subsequent Closing for Algeria.







7

--------------------------------------------------------------------------------





10.
Miscellaneous.



1.
Each of the parties to this letter agreement represents and warrants that (i)
such Person has all requisite corporate power and authority to execute, deliver
and perform this letter agreement and (ii) the execution, delivery and
performance of this letter agreement have been duly authorized by all requisite
corporate approvals on the part of such Person.



2.
The Parties agree that Purchase Agreement is and shall continue to be in full
force and effect in accordance with its terms, and, except as expressly set
forth in this letter agreement, no other modification to the Purchase Agreement
is agreed to or implied. Without limiting the generality of the foregoing, and
for the avoidance of doubt, nothing in this letter agreement is intended to
constitute a waiver of any right or otherwise modify the obligations of the
Parties under the Purchase Agreement, including without limitation, with respect
to any claim that Seller might have under Article 9 of the Purchase Agreement,
or with respect the rights and obligations of the Parties in respect of the Iraq
Rigs under the Kuwait Side Letter. This letter agreement and the schedules and
exhibits hereto, together with the Purchase Agreement and the other Transaction
Documents, constitute the entire agreement among the parties hereto and their
respective Affiliates with respect to the subject matter hereof and thereof. The
Parties further agree that Section 11.5, Section 11.6 and Sections 11.8 through
11.16 of the Purchase Agreement are incorporated herein by reference as if set
forth in full herein and shall apply to the terms and provisions of this letter
agreement and the Parties hereto mutatis mutandis. For the avoidance of doubt,
this letter agreement shall be deemed a “Transaction Document” for purposes of
the Purchase Agreement.



11.
Seller Parent Guarantee. The Seller Parent has executed this letter agreement
where provided for below to confirm that the guarantee it has given under
Section 11.17 of the AK Purchase Agreement remains in full force and effect in
accordance with its terms.



If the foregoing correctly sets forth your understanding of the subject matter
hereof, please so indicate by executing this letter agreement in the space
provided below.


(Signature page to follow)




























8

--------------------------------------------------------------------------------








Sincerely yours,
 
 
 
 
WEATHERFORD WORLDWIDE HOLDINGS GMBH
 
 
 
 
 
 
By:
/s/ Valentin Mueller
 
Name:
Valentin Mueller
 
Title:
Managing Officer
 
 
 
 
 
 
 



Signature page to Letter Agreement (Algeria)

--------------------------------------------------------------------------------









Solely for purposes of paragraph 11 of this letter agreement:
 
 
 
WEATHERFORD INTERNATIONAL PLC
 
 
 
 
 
 
By:
/s/ Valentin Mueller
 
Name:
Valentin Mueller
 
Title:
Vice President
 



Signature page to Letter Agreement (Algeria)

--------------------------------------------------------------------------------





Accepted and agreed on February 27, 2019:
 
 
 
ADES INTERNATIONAL HOLDING LTD.
 
 
 
 
 
 
By:
/s/ Dr. Mohamed Farouk
 
Name:
Dr. Mohamed Farouk
 
Title:
Director
 













































































Signature page to Letter Agreement (Algeria)